                 Case 2:19-cv-04347-JJT Document 41 Filed 09/13/19 Page 1 of 7




 1 Larry J. Wulkan (Bar No. 021404)
   Javier Torres (Bar No. 0032397)
 2 STINSON LLP
   1850 North Central Avenue, Suite 2100
 3 Phoenix, Arizona 85004-4584
   Tel: (602) 279-1600
 4 Fax: (602) 240-6925
   Email: larry.wulkan@stinson.com
 5         javier.torres@stinson.com
 6 Attorneys for Plaintiffs
 7                                        UNITED STATES DISTRICT COURT
 8                                                 DISTRICT OF ARIZONA
 9 Alliance of Christian Leaders of the East               No. 2:19-cv-04347-JJT
   Valley; Magdalena Schwartz, in her
10 individual capacity and as president                    RESPONSE TO DEFENDANT LAURA
   pastor of Alliance of Christian Leaders of              DAMASCO’S MOTION FOR A MORE
11 the East Valley; Iglesia Alfa y Omega;                  DEFINITE STATEMENT
   Elias Garcia, in his individual capacity
12 and as pastor of Iglesia Alfa y Omega;
   Iglesia Monte Vista; Angel Campos, in
13 his individual capacity and as pastor of
   Iglesia Monte Vista; Iglesia Nueva
14 Esperanza; Israel Camacho, in his
   individual capacity and as pastor of
15 Iglesia Nueva Esperanza; Iglesia
   Apostolica; Helping With All My Heart,
16 Inc., an Arizona non-profit corporation;
   Cristobal Perez, in his individual
17 capacity and as pastor of Iglesia
   Apostolica De La Comunidad; Iglesia
18 Cristiana El Buen Pastor; Hector
19 Ramirez, in his individual capacity and as
   pastor of Iglesia Cristiana El Buen Pastor;
20 Terence Driscoll,
21                                   Plaintiffs,
   v.
22
   Patriot Movement AZ; AZ Patriots;
23 Jennifer Harrison; Sean Harrison; Lesa
   Antone; Russell Jaffe; Jeremy Bronaugh;
24 Antonio Foreman; Laura Damasco; Tami
   Jo Garver; Michael Pavlock; “Brandi
25 Payne”; Jane Roe; “Eduardo Jaime”;
   John Does 1 & 2,
26
                         Defendants.
27
28

     CORE/3515773.0002/154639594.2
                 Case 2:19-cv-04347-JJT Document 41 Filed 09/13/19 Page 2 of 7




 1            Motions for a more definite statement “are not favored” and are “designed to strike at
 2 unintelligibility rather than want of detail.” Resolution Trust Corp. v. Dean, 854 F. Supp. 626,
 3 649 (D. Ariz. 1994). “Indeed, a motion for a more definite statement ‘is not a substitute for
 4 discovery; if the detail sought is obtainable through discovery, the motion should be denied.”
 5 Martirosyan v. Chase Bank USA, N.A., No. CV 12-8902-GW(MANX), 2013 WL 12324599, at
 6 *5 (C.D. Cal. Jan. 28, 2013)(cleaned up). Nevertheless, Defendant Damasco asks this Court to
 7 hold Plaintiffs to a different pleading standard. A complaint need not contain specific
 8 allegations about which participants in a conspiracy carried out which part of the plan to
 9 deprive a person of their civil rights. That is information typically revealed in discovery.
10 Therefore, the motion should be denied.
11 I.         Damasco can easily respond to the complaint.
12            The complaint clearly sets forth detailed allegations to which Damasco can respond.
13 Damasco’s claims to the contrary are undermined by even a cursory reading of the complaint.
14 For example, she argues that there “are no allegations that Damasco’s actions were fueled by
15 animus for a particular race.” Doc. 36-1 at 8:9-10. Yet the second paragraph of the complaint
16 states: “Defendants are two unincorporated associations, their members, and their supporters,
17 who are motivated, at least in part, by animus against Central Americans and people of
18 color.” Doc. 1 at 2:14-16.
19            Similarly, Damasco claims that there “are no allegations that Damasco did anything, but
20 film an event that was in plain sight from a public location.” Doc. 36-1 at 8:10-11. Yet the
21 complaint alleges that the defendants, including Damasco, went to Monte Vista Church and
22 “using a megaphone . . . accused Pastor Campos [of Monte Vista Church] of being paid to
23 assist Immigrants multiple times, chanted ‘shame on you,’ and asked ‘when are the illegals
24 showing up?’” Doc. 1 at 13:20-22. Finally, Damasco claims that she “cannot reasonably
25 respond to the allegations concerning other individuals at events that she did not attend.” Doc.
26 36-1 at 2:17-18. Yet, that is precisely what Damasco has done in her motion – she has denied
27 that she was at certain events. If Damasco can deny wrongdoing in her motion, certainly she
28
                                                     2
     CORE/3515773.0002/154639594.2
                 Case 2:19-cv-04347-JJT Document 41 Filed 09/13/19 Page 3 of 7




 1 can do so in her answer.
 2 II.        The complaint is detailed and, thus, unlike those ordered to be amended.
 3            Damasco claims that the complaint is a “shotgun” pleading and that Plaintiffs “failed to
 4 distinguish which factual allegations support which claims, [and] instead incorporated all
 5 factual allegations under each claim without showing how such allegations apply to Damasco
 6 (or any particular Defendant).” Doc. 36-1 at 5:8-12. That argument is based on a misreading of
 7 the complaint and a misinterpretation of the law.
 8            The complaint explicitly alleges that “Defendants” engaged in multiple forms of
 9 wrongdoing, defining “Defendants” to refer to “two unincorporated associations [Patriot
10 Movement AZ and AZ Patriots], their members, and their supporters.” Doc. 1 at 2:14-15.
11 Where “Defendants” are alleged to have engaged in wrongdoing, this necessarily includes
12 Damasco, both as an individual, and as part of Patriot Movement AZ. See Doc. 1 at 5:25. Such
13 pleading is in line with that found to be sufficient in this Circuit.
14            For example, in Fregoso v. Wells Fargo Dealer Servs., Inc., No. CV-1110089-SJO-
15 AGRX, 2012 WL 12964899, *1 (C.D. Cal. Mar. 19, 2012), the plaintiff brought suit against
16 multiple defendants for violation of the Federal Credit Reporting Act. Id. at *1. One of the
17 defendants moved for a more definite statement, arguing that the complaint “improperly lumps
18 Defendants together, failing to identify which wrongful acts [moving defendant] performed,
19 separate and apart from [non-moving defendant].” Id. at *2. The court acknowledged that the
20 complaint made allegations “collectively against ‘Defendants,’ a term that would include both
21 [moving defendant] and [non-moving defendant].” Id. at *3. The court held that these
22 collective allegations were not improper because “this ‘lumping together’ of Defendants does
23 not create an ambiguity.” Id. In the words of the Fregoso court: “Defendant would have the
24 Court believe that Plaintiff is alleging that only one of the Defendants engaged in this conduct,
25 but is being vague as to which of the two Defendants. Not so. It is clear that Plaintiff is
26 alleging that both of the Defendants engaged in this conduct, and thus there is no ambiguity.
27 [Moving defendant] is perfectly aware of what it is alleged to have done. Not every allegation
28
                                                      3
     CORE/3515773.0002/154639594.2
                 Case 2:19-cv-04347-JJT Document 41 Filed 09/13/19 Page 4 of 7




 1 needs to be alleged against [moving defendant] and [non-moving defendant] separately,
 2 especially where Defendants are claimed to have committed the same wrongful act.” Id.
 3            The Fregoso court further noted that “it defies logic to suggest that a plaintiff can never
 4 refer to defendants collectively in a complaint.” Id. at *3 n.2. Here, like in Fregoso, Plaintiffs
 5 allege that Defendants—all of them—committed the same wrongful acts: conspiracy to violate
 6 civil rights, interference with the rights of Plaintiffs to use their property, defamation, false
 7 light, appropriation or invasion of the right of privacy, intrusion into a private place, and
 8 trespass. Doc. 1 at 20:25-27:1. Plaintiffs further alleges that these defendants “are attempting to
 9 prevent Plaintiffs from assisting Immigrants from Central America and Immigrants who are
10 people of color.” Doc. 1 at 2:16-17. Here, like in Fregoso, Plaintiffs alleged that all of the
11 defendants engaged in the same wrongful conduct. And here, like in Fregoso, it “defies logic
12 to suggest” that Damasco cannot respond to the complaint because Plaintiffs “refer to
13 defendants collectively in a complaint.” Fregoso, 2012 WL 12964899 at *3 n.2.
14            Similarly, the recent case Daimler AG v. A-Z Wheels LLC, 16-CV-875, 2017 WL (S.D.
15 Cal. Nov. 27, 2017) is instructive. In Daimler AG, the plaintiff filed a complaint against seven
16 defendants, alleging trademark infringement, design patent infringement, false advertising,
17 false designation of origin, false representation of fact, and unfair competition. Id. at *1. The
18 defendants filed a motion for a more definite statement, arguing that the complaint contained
19 “allegations against ‘Defendants’ generally without specifying which defendant.” Id. at *3. In
20 denying the motion, the court explained that, while the complaint “contains many allegations
21 against ‘Defendants’ in general,” the allegations “are not so ambiguous or unintelligible that
22 the Defendants cannot prepare a response.” Id. at *3. Like here, “it is likely any ambiguity will
23 be resolved through discovery.” Id.
24            Damasco also argues that “Plaintiffs have not alleged that Damasco was ever aware of,
25 much less violated the rights of, any Plaintiff aside from Monte Vista” and, therefore, “it is
26 impossible for Damasco to determine if the remaining named Plaintiffs have standing to bring
27 any of the asserted claims against her.” Doc. 36-1 at 6:19-23. Courts routinely reject this type
28
                                                       4
     CORE/3515773.0002/154639594.2
                 Case 2:19-cv-04347-JJT Document 41 Filed 09/13/19 Page 5 of 7




 1 of argument. See, e.g., Olaplex LLC v. Groupon, Inc., No. CV 18-8641 PA (RAOX), 2019 WL
 2 1034324, at *5 (C.D. Cal. Jan. 25, 2019) (“Plaintiffs’ failure to distinguish among themselves
 3 . . . is not fatal to the complaint. Any further information that [defendant] desires should be
 4 pursued through discovery.); see also Bancorp Servs., LLC v. Am. Gen. Life Ins. Co., No. 14-
 5 CV-9687 (VEC), 2016 WL 4916969, at *5 (S.D.N.Y. Feb. 11, 2016) (holding that complaint
 6 gave adequate notice to the defendant despite referring to multiple plaintiffs as if they were
 7 one).
 8            Damasco relies heavily on Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77
 9 F.3d 364, 366-67, 9 Fla. L. Weekly Fed. C 878 (11th Cir. 1996). Defendant’s reliance on this
10 foreign circuit authority is severely misplaced.
11            First, the Anderson decision considered the trial court’s denial of a motion for summary
12 judgment on qualified immunity grounds. Id. at 367-368. The court made specific note of the
13 fact that the defendant had not filed a motion for more definite statement. Id. at 367 (“When,
14 during oral argument, we asked the defendants’ attorney why he did not seek a more definite
15 statement, he responded that he chose not to do so as a matter of strategy.”). Therefore, any
16 discussion in Anderson is dicta.
17            Second, the complaint at issue in Anderson was a far cry from the one here. In
18 Anderson, the court noted that in the “wherefore” clause of each count, each count alleged that
19 the defendants “violated the due process and equal protection clauses of the Fifth and
20 Fourteenth Amendments to the United States Constitution; 42 U.S.C. Section 1983; Article I,
21 Sections 2 and 9 of the Constitution of the State of Florida, and Rule 6Hx3: 8–28 of the Rules
22 of [Central Florida Community College],” id. at 365, and that each count also “charge[d] that
23 the defendant or defendants violated the First, Fourth, and Thirteenth Amendments to the
24 Constitution of the United States, Chapters 120 and 240 of the Florida Statutes, Chapter 28 of
25 the Florida Administrative Code, and the Florida law of contracts.” Id. In other words, the
26 defendant in Anderson had no way to distinguish which of the counts alleged violation of
27 which laws, because each of the counts alleged violations of the exact same set of laws. Here,
28
                                                      5
     CORE/3515773.0002/154639594.2
                 Case 2:19-cv-04347-JJT Document 41 Filed 09/13/19 Page 6 of 7




1 Plaintiffs’ complaint sets forth in each count which law was violated by Defendants’ conduct.
2 For example, Plaintiffs’ count two is titled “Discriminatory Interference With Property,” and
3 states clearly “Defendants’ conduct violates Plaintiffs’ right as citizens to use property free
4 from racial discrimination under 42 U.S.C. § 1982.” Doc. 1 at 23:14-15. Damasco is free to
5 deny that she violated this statute; but she cannot reasonably claim that she is unable to form a
6 response. Nothing more is required of Plaintiffs at this stage. See Martirosyan, 2013 WL
7 12324599, at *5 (“a motion for a more definite statement should not be granted unless the
8 defendant can literally not draft a response”).
9             Damasco’s motion should be denied.
10            RESPECTFULLY SUBMITTED this 13th day of September, 2019.
11                                           STINSON LLP
12                                     By:   /s/ Javier Torres
13                                           Larry J. Wulkan
                                             Javier Torres
14                                           1850 North Central Avenue, Suite 2100
                                             Phoenix, Arizona 85004-4584
15
                                             Attorneys for the Plaintiffs
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    6
     CORE/3515773.0002/154639594.2
                 Case 2:19-cv-04347-JJT Document 41 Filed 09/13/19 Page 7 of 7




                                       CERTIFICATE OF SERVICE
1
              I hereby certify that on September 13, 2019, I electronically filed the foregoing with the
2
     Clerk of the Court for the U.S. District Court for the District of Arizona by using the CM/ECF
3
     System. Participants in the case who are registered CM/ECF users will be served by the
4
     CM/ECF system:
5
                       Dan R. Dodds
6                      Tejay Coon
                       THE DODDS LAW FIRM, PLC
7                      14239 W. Bell Road, Suite 108
                       Surprise, AZ 85374
8                      Attorneys for Defendants Damasco and Payne
9                      Michael D. Curran
                       MAYNARD CRONIN ERICKSON CURRAN & REITER, P.L.C.
10                     3200 n. Central Avenue, Suite 1800
                       Phoenix, AZ 85012
11                     Attorneys for Defendants Bronaugh, Harrison, Jaime, and Pavlock
12
13
                                                 By: /s/ Kathleen Kaupke
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      7
     CORE/3515773.0002/154639594.2
